DETAILED ACTION
	
Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1/15 is allowable over the art of record because the prior art does not teach a mold material disposed on the first and second substrates, the mold material including a first region that is positioned between the first conductive layer and a second conductive layer of the antenna unit with the mold material being a dielectric material to capacitively couple the first and second conductive layers of the antenna unit and the mold material having an uppermost surface above the uppermost surface of the first substrate, wherein the second conductive layer of the antenna unit is on the uppermost surface of the mold material and in combination with the remaining claimed limitations.
Claim 8 is allowable over the art of record because the prior art does not teach an electromagnetic interference (EMI) shield integrated with the mold material to shield the RF components from EMI, wherein the EMI shield is positioned in close proximity to the upper surface of the die of the first substrate and in combination with the remaining claimed limitations.
Claim 21 is allowable over the art of record because the prior art does not teach an additional antenna unit with each antenna unit being connected to at least one RF component including at least one transceiver die to form a phased array antenna module of a 5G package architecture for 5G communications and in combination with the remaining claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845